Case 2:19-mj-03015-DUTY Document1 Filed 07/24/19 Page1lof7 Page ID#:1
- AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT...

 

oe FILED
for the a CLERK, US. DISTRICT COURT

 

Central District of California — . JUL 2 4 2019

 

 

United States of America

 

 

CENTRAL DISTRICT OF CALIFORNIA
BY DEPUTY
Vv.

EVARISTO GONZALEZ GARCIA,

 

 

 

aka “Evaristo Garcia Gonzalez,” Case No.
aka “Evaristo G. Gonzalez,” 4 0
Defendant.
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of March 26, 2018 in the county of Ventura in the Central District of California, the

defendant violated:

Code Section Offense Description

8 U.S.C. §§ 1326(a), (b)(1) Illegal Alien Found in the United

States Following Deportation

This criminal complaint is based on these facts:

Please see attached affidavit.

Cgntinued on " attached sheet.
=?

 

   

ma ” /s

iad = i ~/ —

aa) | Complainant’s signature

a a

in —t | Andrea Bond, Deportation Officer

=
a)

 

:
{

Printed name and title

Sworn to before mig and signed in my presence. .
Date: nly lapr9 /s/ ALEXANDER F. MacKINNON

Judge’s signature

City and state: Los Angeles, California Hon. Alexander F. MacKinnon, U.S. Magistrate Judge

Printed name and title

 
Case 2:19-mj-03015-DUTY Document1 Filed 07/24/19 Page 2of7 Page ID #:2

AFFIDAVIT
I, Andrea Bond, being duly sworn, declare and state as
follows:

I. PURPOSE OF AFFIDAVIT

 

1. This affidavit is made in support of a criminal
complaint and arrest warrant against EVARISTO GONZALEZ GARCIA,
also known as (“aka”) “Evaristo Garcia Gonzalez,” aka “Evaristo
G. Gonzalez” (“GONZALEZ”), charging him with violating Title 8,
United States Code, Sections 1326(a) and (b)(1), Illegal Alien
Found in the United States Following Deportation.

2. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from other law enforcement agents and.
witnesses. This affidavit is intended to show that there is
probable cause for the requested complaint and arrest warrant
and does not purport to set forth all of my knowledge of, or |
investigation into, this matter. Unless specifically indicated
otherwise, all conversations and statements described in this
affidavit are related in substance and in part only.

II. BACKGROUND OF DEPORTATION OFFICER ANDREA BOND

3. I am a Deportation Officer (“DO”) with the United
States Department of Homeland Security (“DHS”), Immigration and
Customs Enforcement (“ICE”). I have been a DO with ICE,
formerly known as the Immigration and Naturalization Service
(“INS”), since November 2012. I am currently assigned to the

Los Angeles Enforcement and Removal Operations (“ERO”) field
Case 2:19-mj-03015-DUTY Document1 Filed 07/24/19 Page 3of7 Page ID#:3

office. Prior to working for ICE as a DO, I worked as an
Immigration Enforcement Agent with ICE since February 2006.
IIL. STATEMENT OF PROBABLE CAUSE

4, On or about March 26, 2018, the ICE Pacific
Enforcement Response Center (“PERC”) received an electric
notification based on biometric fingerprint information that
GONZALEZ was arrested and in the custody of the Ventura County
Sheriff's Office (“VCSO”). On or about that same day, the PERC
lodged a DHS Immigration Detainer with the VCSO.

5. Based on my training and experience, I know that a DHS
“A-File” is a file in which immigration records are maintained
for aliens admitted to or found in the United States. I also
know that a DHS A-File usually contains photographs,
fingerprints, court records of conviction, and records relating
to deportation or other actions by INS or DHS with respect to
the subject alien for whom the DHS A-File is maintained.

6. On July 12, 2019, I obtained and reviewed DHS A-File
A208-084-168, which is maintained for the subject alien
“REvaristo Gonzalez Garcia.” The A-File contained the following
documents and information:

a. photographs of the subject alien to whom DHS A-
File A208-084-168 corresponds. I compared the photographs in
the A-File to photographs taken at the time of GONZALEZ’s
booking into police custody on or. about June 20, 2018. I thus
determined that DHS A-File A208-084-168 and its contents

correspond to GONZALEZ.
Case 2:19-mj-03015-DUTY Document1 Filed 07/24/19 Page4of7 Page ID#:4

b. One executed Warrant of Removal/Deportation (Form
I-205) indicating that GONZALEZ was officially removed or
deported from the United States on or about March 30, 2017. I
know from my training and experience that a Warrant of
Removal/Deportation is executed each time a subject alien is
removed and deported from the United States by ICE (and its
predecessor agency, the INS) and usually contains the subject’s
‘photograph, signature, and/or fingerprint. The executed Warrant
of Removal /Deportation in GONZALEZ’s DHS A-File contains his
photograph, a signature, and fingerprint.

c. A copy of a conviction record showing that
GONZALEZ was convicted on or about October 14, 2015, under the
name “Evaristo Garcia Gonzalez,” of Driving Under the Influence
Causing Injury, in violation of California Vehicle Code Section
21353(a), in the Superior Court of the State of California,
County of Ventura, Case Number 2015020481, for which GONZALEZ
was sentenced to sixteen months’ imprisonment.

d. A copy of a conviction record showing that
GONZALEZ was convicted on or about April 4, 2016, under the name
“Evaristo Garcia Gonzalez,” of Own/Possess/Control Firearm by
Felon or Addict, in violation of California Penal Code Section
29800(a) (1), and Driving under the Influence of Alcohol with
Designated Prior Felony Conviction(s), in violation of
California Vehicle Code Sections 23550.5(a)-23152(a), in the
Superior Court of the State of California, County of Ventura,
Case Number 2016002303, for which GONZALEZ was sentenced to two

years’ imprisonment.
Case 2:19-mj-03015-DUTY Document1 Filed 07/24/19 Page5of7 Page ID#:5

e. A copy of a conviction record showing that
GONZALEZ was convicted on or about May.15, 2018, under the name
“Evaristo Garcia Gonzalez,” of Child Endangerment, in violation
of California Penal Code Section 273a(a), and Driving under the
Influence of Alcohol with Designated Prior Felony Conviction(s),
in violation of California Vehicle Code Sections 23550.5(a)-
23152(a), in the Superior Court of the State of California,
County of Ventura, Case Number 2018010116, for which GONZALEZ
was sentenced to two years and eight months’ imprisonment.

£. Various documents, in addition to the Warrant of
Removal/Deportation indicating that GONZALEZ is a native and
citizen of Mexico. These documents include: (i) a summary Order
of the Immigration Judge, dated March 28, 2017, ordering
GONZALEZ removed to Mexico; and (ii) a Form I~213, Record of
Deportable/Inadmissible Alien, dated February 21, 2017, which
states that GONZALEZ is a native and citizen of Mexico.

g. On July 9, 2019, I reviewed the printouts of the
Interstate Identification Index (“III”). Based on my training
and experience, I know that the III database tracks and records
arrests and convictions of individuals according to an
individual’s State Identification number or Federal Bureau of
Investigation number. The III printouts confirmed that GONZALEZ
had been convicted of the crime reflected on the documents
contained in GONZALEZ’s DHS A-File, described above.

7. On July 17, 2019, I reviewed the printouts of ICE
computer indices on GONZALEZ. Based on my training and

experience, I know that the ICE computer indices track and
Case 2:19-mj-03015-DUTY Document1 Filed 07/24/19 Page 6of7 Page ID #:6

document each time an alien is deported from the United States
by ICE, or deported by the former INS, or is granted permission
to enter or re-enter the United States. The ICE computer
indices confirmed that GONZALEZ had been removed and deported on
the dates indicated on the Warrants of Removal/Deportation found
in GONZALEZ’s DHS A-File and described above. The ICH computer
indices further indicated that GONZALEZ had not applied for, or
obtained from the Attorney General or the Secretary of Homeland
Security, permission to re-enter the United States legally since
GONZALEZ had last been deported.

8. Based on my review of GONZALEZ’s DHS A-File, I
determined that his A-File does not contain any record of his
ever applying for, or receiving from the Attorney General or the
Secretary of Homeland Security, permission to legally re-enter
the United States. Based on my training and experience, I know
that such documentation is required to re-enter the United
States legally after deportation, and that if such documentation

existed, it would ordinarily be found in GONZALEZ’s DHS A-File.
Case 2:19-mj-03015-DUTY Document1 Filed 07/24/19 Page 7of7 Page ID#:7

IV. CONCLUSION
9. For all the reasons described above, there is probable
cause to believe that EVARISTO GONZALEZ GARCIA has violated
Title 8, United States Code, Sections 1326(a) and (b) (1),

Illegal Alien Found in the United States Following Deportation.

is]
Andrea Bond
Deportation Officer
Immigration and Customs

Enforcement

Subscribed to and sworn before me
this 2Y™ day of July, 2019.

/S/ ALEXANDER F. MacKINNON
UNITED STATES MAGISTRATE JUDGE

 

 
